                   Case 18-24170-AJC        Doc 50      Filed 02/21/19   Page 1 of 6



                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION
                                      www.flsb.uscourts.gov

In re:
                                                         Case No. 1:18-bk-24170-AJC
ASTOR EB-5, LLC                                          Chapter 11

      Debtor.
__________________________/


            LANDLORD 1651 ASTOR, LLC’S EMERGENCY MOTION TO COMPEL
              DEBTOR TO ALLOW IMMEDIATE ACCESS TO PROPERTY TO
              ALLOW LANDLORD TO PRESERVE AND PROTECT PROPERTY

                                   (Emergency Hearing Requested)

                                 Statement of Exigent Circumstances

            Landlord 1651 Astor, LLC’s principal asset is its interest in the Astor Hotel
            located in Miami Beach. The Debtor-Tenant has failed to maintain the
            premises, which is unoccupied, including inexplicably by failing to maintain
            electric service, as well as and failing to remedy ongoing Code violations. That
            failure has put Landlord’s principal asset in immediate jeopardy. Landlord’s
            counsel has been in constant contact with proposed special counsel for the
            Debtor, Attorney Dennis A. Donet, Esq,, who is well-aware of the dire situation
            and, despite contact with the Debtor’s members, has not yet had electricity
            restored. This Court previously granted the Landlord stay relief to prosecute
            its state court foreclosure action to judgment, with possession but subject to
            further order of this Court. As of the filing of this Emergency Motion, the
            Debtor has not provided access to the premises. Landlord reasonably believes
            that a hearing on this Emergency Motion is necessary by not later than
            February 22, 2019.

            1651 Astor, LLC (“Landlord”), by counsel, pursuant to 11 U.S.C. § 105(a), moves for entry

of an Order compelling Debtor Astor EB-5, LLC (“Debtor” or “Tenant”), to provide Landlord

immediate access to the Premises (as defined in paragraph 1, below) in order to protect and

preserve the Premises, including to have electricity restored and ongoing cure City of Miami Beach

code violations which the Debtor has not remedied. In support of this Motion, Landlord states:
                                                    1
8939557-2
                  Case 18-24170-AJC        Doc 50     Filed 02/21/19   Page 2 of 6



                                          BACKGROUND

            1.    On or about July 24, 2008, Landlord and Kelmar Astor, LLC, the original tenant,

entered into the Lease for the property known as the Astor Hotel, located at 956 Washington

Avenue, Miami Beach, Florida 33139 (the “Premises”). On August 30, 2013, the Lease was

assigned to Astor EB-5, LLC, as Tenant.

            2.    Tenant took possession of the Premises pursuant to the Lease.

            3.    On September 7, 2018, Landlord gave Tenant Notice of Default of the Lease.

            4.    On September 24, 2018, Landlord sent a Three Day Notice to Tenant.

            5.    Tenant failed and refused to comply with the demand in the Notice of Default and

Three Day Notice.

            6.    On October 1, 2018, Landlord provided written notice to the Debtor and Astor EB5

Funding, LLC, the leasehold mortgagee, that the Lease was terminated “effective immediately.”

            7.    Also on October 1, 2018, Landlord filed its Complaint for Summary Eviction and

Damages (the “Complaint”) against Tenant in Miami-Dade Circuit Court (the “State Court”), No.

2018-033208-CA-01 (the “State Court Action”).

            8.    By Notice of Hearing dated October 16, 2018, the State Court set Landlord’s

Plaintiff’s Motion to Strike Defendant’s Motion for a Rent Determination Hearing and for Entry

of Final Default Judgment of Possession for hearing on November 15, 2018 (the “Nov. 15

Hearing”).

            9.    On November 14, 2018 (“Petition Date”), one (1) day prior to the Nov. 15 Hearing,

Tenant filed this chapter 11 case. [ECF No. 1]

            10.   In its Case Management Summary, the Debtor, through Manager David Hart,

acknowledges that the Premises are leased, and states that the reason for filing its chapter 11 case
                                                  2
8939557-2
                  Case 18-24170-AJC       Doc 50      Filed 02/21/19   Page 3 of 6



was to “[p]reserve the value of the Debtor’s assets and to stop an eviction by the landlord.” [ECF

No. 9, ¶¶4, 5].

            11.   By Order dated January 18, 2019, the Court granted Landlord relief from the

automatic stay so that it continue prosecuting its pre-Petition Date State Court Action up to and

through obtaining judgment; provided, however, Landlord was prohibited from executing on any

such judgment absent further Order from this Court. [ECF No. 41, ¶2]

            12.   Landlord has not yet obtained judgment in the State Court Action.

            13.   Based on emails between counsel for the Landlord proposed special counsel to the

Debtor, Dennis A. Donet, Esq., the Debtor and its members are aware that electric service has

been discontinued and have not yet had that service restored, placing the Landlord’s principal

asset—the Premises—in immediate jeopardy. Moreover, existing Code violations have not been

rectified by the Debtor, and access to the Premises is needed so that Landlord can address the

violations as needed. Accordingly, Landlord moves the Court for entry of an Order compelling the

Debtor to provide Landlord immediate access to the Premises to protect and preserve that asset,

including but not limited to having electric service restored.

                                           ARGUMENT

            14.   Section 105(a) of the Bankruptcy Code, 11 U.S.C. §§ 101-1532, provides that the

Court may issue any order, process or judgment that is necessary or appropriate to carry out the

provisions of the Bankruptcy Code. See 11 U.S.C. § 105(a). The Court’s equitable powers under

Section 105(a) are, therefore, appropriately employed in furtherance of other provisions of the

Bankruptcy Code. See GTCR Golder Rauner, LLC v. Scharrer (In re Fundamental Long Term




                                                  3
8939557-2
                  Case 18-24170-AJC        Doc 50      Filed 02/21/19   Page 4 of 6



Care, Inc.), 501 B.R. 770, 776 (Bankr. M.D. Fla. 2013) (“The only limitation on a bankruptcy

court's power to enter injunctive relief sua sponte is the requirement that the Court's equitable

powers may only be used to further the goals and provisions of the Bankruptcy Code.”) (emphasis

added); Carter v. Flagler Hosp., Inc. (In re Carter), 411 B.R. 730, 735 (Bankr. M.D. Fla. 2009)

(same).

            15.   Here, entry of an order granting the relief requested is appropriately based on

Section 105(a) of the Bankruptcy Code because such relief would be in furtherance of and

consistent with the Court’s prior stay relief [ECF No. 41], order which, in turn, was based on

Section 362(d) of the Bankruptcy Code.

                                      Local Rule 9075-1 Certification

            16.   Landlord, through undersigned counsel, has made a good faith effort to resolve

the issue raised in this Emergency Motion, immediate access to have electricity restored and to

address ongoing Code violations, to no avail. Landlord’s counsel has sent and received numerous

emails to and from Attorney Dennis Donet, Esq., regarding the condition of the shuttered

premises as it relates to the lack of electricity. Landlord’s counsel reached out to Attorney Donet

in a further attempt to obtain immediate access to the premises prior to filing this Motion, but he

was unavailable. When a return call is received undersigned counsel will contact the Court and

advise as to the access issue raised in this Motion.

            WHEREFORE, Landlord respectfully requests the Court set this Emergency Motion for

hearing by not later than February 22, 2019, and enter an Order granting the relief requested, and




                                                  4
8939557-2
                  Case 18-24170-AJC      Doc 50      Filed 02/21/19       Page 5 of 6



for such other and further relief as may be just and proper under the circumstances.

Dated: February 21, 2019                              Respectfully submitted,

                                                      BERGER SINGERMAN LLP
                                                      Attorneys for 1651 Astor, LLC
                                                      1450 Brickell Ave., Suite 1900
                                                      Miami, FL 33131
                                                      Tel: (305) 755-9500
                                                      Fax: (305) 714-4340

                                                      By: /s/ Brian G. Rich
                                                              Brian G. Rich
                                                              Florida Bar No. 038229
                                                              brich@bergersingerman.com
                                                              Paul A. Avron
                                                              Florida Bar No. 50814
                                                              pavron@bergersingerman.com



                                 CERTIFICATE OF SERVICE
            I HEREBY CERTIFY that a true and correct copy of the foregoing has been served

electronically through the Court’s CM/ECF System upon all parties registered to receive electronic

notice in this case as reflected on the attached Electronic Mail Notice List, which includes Paul L.

Orshan, Esq., Orshan, P.A., Attorneys for the Debtor, 701 Brickell Ave., Suite 2000, Miami, FL

33131, and also on proposed Special Counsel to the Debtor, Dennis A. Donet, Esq., Law Office

of Dennis A. Donet, P.A., 9100 S. Dadeland Blvd., Suite 906, Miami, FL 33156, via Electronic

Mail (dennis.donet@donetlaw.com), on this 21st day of February, 2019.

                                                      /s/ Brian G. Rich
                                                      Brian G. Rich




                                                 5
8939557-2
               Case 18-24170-AJC         Doc 50      Filed 02/21/19     Page 6 of 6



                                 Electronic Mail Notice List

The following is the list of parties who are currently on the list to receive email notice/service
for this case.

   •   Ricardo Corona bk@coronapa.com, rcorona@coronapa.com
   •   Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov
   •   Paul L. Orshan paul@orshanpa.com, seelenams@gmail.com
   •   Brian G Rich brich@bergersingerman.com,
       efile@bergersingerman.com;bwalter@bergersingerman.com;efile@ecf.inforuptcy.com
   •   Steven R Safra Steven.Safra@csklegal.com,
       david.caballero@csklegal.com;shelly.zambo@csklegal.com;renee.nail@csklegal.com;ha
       zel.colon@csklegal.com
